DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
     Restriction to one of the following inventions is required under 35 U.S.C. 121:
Ia. Claim 2, drawn to an equatorial mount as generally set forth in Claim 1, including specifics of a declination base coupled to the base and rotatable relative to the base about a right ascension axis, the declination base comprising a body and a counterweight assembly extending from the body along a counterweight axis; and a device support supported by the declination base for rotation with the declination base about the right ascension axis, the device support rotatable relative to the declination base about a declination axis; wherein the right ascension axis is orthogonal to the declination axis; the declination axis intersects a midsection of the declination base; and the counterweight axis is parallel to, and spaced apart from, the declination axis; further including specifics of the counterweight axis is spaced apart, in a direction parallel to the right ascension axis, from the declination axis, classified in Class 359, subclass 430 (g02b23/165).
Ib. Claims 3, 6-9, drawn to an equatorial mount as generally set forth in Claim 1, including specifics of a declination base coupled to the base and rotatable relative to the base about a right ascension axis, the declination base comprising a body and a counterweight assembly extending from the body along a counterweight axis; and a , classified in Class 359, subclass 430 (g02b23/165).
Ic. Claim 4, drawn to an equatorial mount as generally set forth in Claim 1, including specifics of a declination base coupled to the base and rotatable relative to the base about a right ascension axis, the declination base comprising a body and a counterweight assembly extending from the body along a counterweight axis; and a device support supported by the declination base for rotation with the declination base about the right ascension axis, the device support rotatable relative to the declination base about a declination axis; wherein the right ascension axis is orthogonal to the declination axis; the declination axis intersects a midsection of the declination base; and the counterweight axis is parallel to, and spaced apart from, the declination axis; further including specifics of the right ascension axis is spaced away from the midsection in a direction parallel to the declination axis, classified in Class 359, subclass 430 (g02b23/165).
Id. Claim 5, drawn to an equatorial mount as generally set forth in Claim 1, including specifics of a declination base coupled to the base and rotatable relative to the base about a right ascension axis, the declination base comprising a body and a counterweight , classified in Class 359, subclass 430 (g02b23/165).
Ie. Claims 10-16, drawn to an equatorial mount as generally set forth in Claim 1, including specifics of a declination base coupled to the base and rotatable relative to the base about a right ascension axis, the declination base comprising a body and a counterweight assembly extending from the body along a counterweight axis; and a device support supported by the declination base for rotation with the declination base about the right ascension axis, the device support rotatable relative to the declination base about a declination axis; wherein the right ascension axis is orthogonal to the declination axis; the declination axis intersects a midsection of the declination base; and the counterweight axis is parallel to, and spaced apart from, the declination axis; further including specifics of the base comprises a right ascension support extending axially along the right ascension axis, classified in Class 359, subclass 430 (g02b23/165).
If. Claim 17, drawn to an equatorial mount as generally set forth in Claim 1, including specifics of a declination base coupled to the base and rotatable relative to the base about a right ascension axis, the declination base comprising a body and a counterweight assembly extending from the body along a counterweight axis; and a device support , classified in Class 359, subclass 430 (g02b23/165).
II. Claims 18-20, drawn to an equatorial mount mechanism as generally set forth in Claim 18, including specifics of a declination base, a right ascension shaft, an hour angle base bearing, a counterweight, an hour angle base, an hour angle locking handle, a positioning key, a positioning recess and a counterweight lever; the declination base is a cuboid; two connecting frames are designed at two ends below the declination base; the hour angle base is a semi-circular body; the right ascension shaft is connected in a fixed manner to one end of the hour angle base, then a support bearing is installed on one end of the hour angle base and a support bearing is also installed on a fixed hour angle shaft; then two ends of the hour angle base are connected to the two ends below the declination base; the declination base and the hour angle base are both connected together by means of the right ascension shaft; the hour angle locking handle and a declination locking handle are designed at two ends at the same side of the declination base respectively; the counterweight lever is designed below and to the right of the declination base; the counterweight lever is connected in a fixed manner to the declination base; the , classified in Class 359, subclass 430 (g02b23/165).
The inventions are independent or distinct, each from the other because:
     Inventions Ia, Ib, Ic, Id, Ie, If, and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
     Claim 1 link(s) inventions Ia, Ib, Ic, Id, Ie, and If.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), Claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is 
     Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;

     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
     A telephone call was made to Kevin L. Russell (503-227-5631) on 11/19/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/19/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872